For the purpose of deciding this case upon its merits, we pretermit a determination of the propriety of the remedy pursued as, in no event, could the appellant succeed unless the Act of 1927, p. 670, extending the term of the office of constables, is valid.
The said act provides for an extension of the term of office of all constables in counties of the state having a population of 200,000 or more inhabitants, according to the last or any subsequent federal census, be and is hereby extended for "a period of two years from * * * the expiration of their present term of office." Jefferson county is the only county in the state to which the act can apply and then only to extend the present term. While it says according to the last or any subsequent census, yet, should other counties reach the requisite number of inhabitants, the act could not apply to them because it only extends the "present term" of those in the only county in the state having 200,000 inhabitants or more, as there can be no "present term" of those who may be in counties that may reach that size according to some future census.
The act is a local one, under the terms of section 110 of the Constitution, and, as no notice was given as to the purpose of applying for the passage of same, as required by section 106 of the Constitution, it is void, and the decree of the circuit court is affirmed.
Affirmed.
All the Justices concur.